UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4050


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONTE LAMONT MCMILLAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00293-CCE-1)


Submitted:   August 28, 2014             Decided:   September 16, 2014


Before SHEDD and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Michael A. DeFranco, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following       a    jury     trial,       Donte         Lamont   McMillan    was

convicted of possession of a firearm by a prohibited person, in

violation of 18 U.S.C. § 922(g)(1) (2012).                             The district court

sentenced him to 76 months’ imprisonment.                            On appeal, McMillan’s

attorney filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), stating that, in counsel’s view, there are

no meritorious issues for appeal, but questioning whether the

sentence is reasonable.               Although advised of his right to file a

pro se supplemental brief, McMillan has not done so.                               Finding no

reversible error, we affirm.

            McMillan contends that the sentence imposed is greater

than necessary to achieve the goals of sentencing and therefore

is    unreasonable.        We     have       reviewed      McMillan’s         sentence    and

conclude that the sentence imposed was reasonable.                             See Gall v.

United States, 552 U.S. 38, 51 (2007); United States v. Llamas,

599 F.3d 381, 387 (4th Cir. 2010).                     The district court followed

the    necessary         procedural          steps        in     sentencing         McMillan,

appropriately      treated       the     Sentencing         Guidelines        as    advisory,

properly    calculated       and       considered         the    applicable        Guidelines

range of 63 to 78 months, and weighed the relevant 18 U.S.C.

§ 3553(a)       (2012)    factors       in     light      of     McMillan’s        individual

characteristics and history.                 See Gall, 552 U.S. at 51; United

States     v.    Carter,        564 F.3d 325,        330     (4th   Cir.     2009).

                                               2
Specifically,       the    court    noted         McMillan’s    history     of    firearm

offenses,    the    seriousness         of    the    offense,    and      the    need   for

deterrence and to protect the public.                        We conclude that the

district    court    did     not   abuse      its    discretion      in   imposing      the

chosen sentence.           See Gall, 552 U.S. at 41; United States v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007) (applying appellate

presumption of reasonableness to within-Guidelines sentence).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      Accordingly,          we     affirm      McMillan’s       conviction       and

sentence.    This court requires that counsel inform McMillan, in

writing,    of    the     right    to   petition      the    Supreme      Court    of   the

United States for further review.                    If McMillan requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                       Counsel’s motion must

state that a copy thereof was served on McMillan.                           We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in    the      materials      before   this       court   and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                              3